             Case 1:19-cv-03214-TSC Document 7 Filed 10/31/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


WESLEY IRA PURKEY,                                       :
                                                         :
                                                         :
                 Plaintiff,                              :
                                                         :
                 v.                                      :       Case Number 1:19-cv-03214
                                                         :
WILLIAM P. BARR, et al.,                                 :
                                                         :
                 Defendants.                             :


  REQUEST FOR EXPEDITED HEARING AND STATEMENT OF FACTS MAKING
                      EXPEDITION ESSENTIAL

          Please take notice that Plaintiff is requesting that the Court hold a hearing on Plaintiff’s

Application for a Preliminary Injunction on or before November 21, 2019. Pursuant to Civil

Local Rule 65.1(d), Plaintiff submits this Statement of Facts making expedition essential in this

matter.

          On July 25, 2019, the Department of Justice (“DOJ”) announced a new federal execution

protocol. As set forth in Plaintiff’s Motion for Preliminary Injunction, Plaintiff Mr. Purkey

alleges that this protocol violates his First, Fifth, and Eighth Amendment rights under the United

States Constitution as well as the Administrative Procedure Act, 5 U.S.C. § 501 et seq.

          The DOJ scheduled Mr. Purkey to be executed pursuant to the newly announced protocol

on December 13, 2019. Without the Court’s intervention, Mr. Purkey will be executed pursuant

to the challenged execution protocol in just six weeks, well before he can fully litigate his claims.

          For these reasons, expedited consideration and decision in this matter is necessary to

prevent harm to Plaintiff.
         Case 1:19-cv-03214-TSC Document 7 Filed 10/31/19 Page 2 of 2




DATED:      October 31, 2019              Respectfully Submitted,

                                          /s/ Arin Smith

                                          Arin Smith (D.C. Bar No. 1045248)
                                          WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
                                          1875 Pennsylvania Avenue NW
                                          Washington, DC 20006
                                          (202) 663-6959

                                          Alan Schoenfeld (pro hac vice
                                          forthcoming)
                                          Ryan Chabot (pro hac vice forthcoming)
                                          WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
                                          7 World Trade Center
                                          250 Greenwich Street
                                          New York, New York 10007
                                          (212) 230-8800

                                          Attorneys for Plaintiff
